UPON REHEARING EN BANC.
By opinion dated June 18,1996, a majority of a panel of this Court affirmed the decision of the trial court. Theismann v. Theismann, 22 Va.App. 557, 471 S.E.2d 809 (1996). Upon motion of Joseph R. Theismann, we granted a rehearing en banc. Upon such rehearing, the judgment of the trial court is affirmed for those reasons set forth in the panel’s majority opinion, and, accordingly, the stay of this Court’s June 18, 1996 mandate is lifted.
Judges Benton, Coleman, Elder and Annunziata would reverse the judgment of the trial court for those reasons set forth in the panel’s dissenting opinion. See id. at 574, 471 S.E.2d at 817 (Annunziata, J., concurring in part, and dissenting in part).
This order shall be published and certified to the trial court.'